DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (3,6), (3,6), (3,6), and 7, respectively, of U.S. Patent No. 11,154,448. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the related patent includes all of the limitations of claims 1-3 of the instant application, except for step c) which is recited in dependent claims 3 and 6 of the related patent.  Claim 7 of the related patent, which depends from claim 6, recites the limitations of claim 8 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US#2017/0281448).
Regarding claim 1, Davis discloses a funerary method, comprising:
a)    disposing a deceased adult human body in supine position on an insert 104, the insert constructed of paper material ([0030], lines 10-11) having side walls 144,146 and end walls 148,150, at least one side wall and the end walls all having a first height;
b)    providing the insert on a tray 102 having two end panels 114,116 and a plurality of side panels 110,112 affixed to a bottom panel 108;
c) inserting a first edge of a first fabric segment 154 between a first side panel of the tray and a first side wall of the insert (see [0059], lines 6-9);
d)    employing at least the first fabric segment 154 to cover at least a portion of a top edge of at least one side wall 144 of the insert and at least a portion of the deceased human body, such that the deceased human body is sufficiently visible for identification; and
e)    subsequent to step d), removing the insert and the deceased human body from the tray.
Regarding claim 2, Davis discloses wherein step b) further comprises providing the insert on the tray such that a vertical distance between a bottom surface of the insert and a top edge of at least one side panel of the tray is at least the first height (see Fig. 4).
Regarding claim 6, Davis discloses prior to step a) separating the first fabric segment from the insert as the fabric segment is distinct from (i.e. separated from) the insert prior to fixing thereto.
Regarding claim 7, Davis discloses the deceased human body is inherently unenbalmed for the recited purpose of cremation.
Regarding claim 8, Davis discloses wherein the first fabric segment includes a second edge (free edge) opposite the first edge, and wherein after step d) at least a portion of the second edge rests on the deceased human body (see [0056], lines 11-13).
Regarding claim 9, Davis discloses wherein the first edge of the first fabric segment is coupled to a rigid substrate 120, and wherein step c) further comprises inserting the rigid substrate between the first side panel of the tray and the first side wall of the insert (see [0059], lines 6-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US#2017/0281448).
Regarding claim 3, Davis fails to specifically disclose the first height range of less than 10 inches. However, it would have been an obvious design consideration to modify Davis to include the first height range of less than 10 inches to customize to the size of the insert relative to the size of the deceased, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Davis discloses wherein step b) further comprises:
b1) disposing the insert on the bottom panel 108 of the tray;
b2) moving (during folding assembly) at least one of the side panels and end panels to extend upward from the bottom panel.
Regarding claim 5, Davis discloses wherein step b1) further comprises disposing the insert on the bottom panel of the tray while the side panels and end panels are coupled to the bottom panel (see Figs. 3-4, [0030], lines 1-3).
Allowable Subject Matter
Claims 10-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677